United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.K., Appellant
and
U.S. POSTAL SERVICE, BELLEVUE POST
OFFICE, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1504
Issued: November 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 18, 2014 appellant, through her attorney, filed a timely appeal from a
January 27, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP) that
denied her traumatic injury claim and a May 22, 2014 decision that denied merit review.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an emotional condition in the performance of duty causally related to factors of her
federal employment that occurred on March 5, 2013; and (2) whether OWCP properly refused to
reopen her claim for further review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant’s attorney asserts that the decisions are contrary to law and fact.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 5, 2013 appellant, then a 47-year-old city letter carrier, filed a traumatic injury
claim alleging that Zachary Carter, the postmaster, ordered her in a loud voice to clock in that
day while she was waiting for a union steward. She alleged this violated her rights and showed
disrespect. In an attached statement, appellant noted that she had been in an accident the
previous day when the mirror on her postal vehicle was cracked. Mr. Carter harassed and
intimidated her about this, which caused anxiety.
In a March 5, 2013 statement, Mr. Carter noted that a meeting was held about three
weeks prior with appellant and her supervisor, Crystal Dalan, in which appellant’s return to work
from a previous injury was discussed. Appellant did not agree with the proposed job and voices
were raised. On March 5, 2013 Mr. Carter questioned her about an accident she had and
subsequently observed her standing by the time clock about 10:10 a.m. He asked Ms. Dalan
when appellant began work and was informed 10:00 a.m. When Mr. Carter questioned why
appellant had not clocked in, Ms. Dalan stated that they were waiting for the union to hold a
meeting about the motor vehicle accident. He inquired if appellant could case mail while they
were waiting, and Ms. Dalan stated yes. Mr. Carter then approached appellant, who told him she
had clocked in. When he told her to case mail, she disagreed, stating she was on “steward” time.
Ms. Dalan and a union representative, Kyna Lower, then talked with appellant.
In an April 4, 2013 correspondence, the employing establishment controverted the claim.
It noted that appellant had been on the periodic rolls under file number xxxxxx153 from
November 20, 2011 to February 9, 2013. Appellant was offered a modified assignment which
she accepted and returned to work on February 12, 2013.
By letter dated April 5, 2013, OWCP informed appellant of the evidence needed to
support her claim. Appellant submitted a May 1, 2013 psychological evaluation from James A.
Keyes, Ph.D., a clinical psychologist. She was seen for anxiety. Appellant had been off work
for an employment-related condition and had recently returned to work. Dr. Keyes noted a
history of physical and emotional problems. Appellant reported a history that on March 5, 2013
she was waiting for union representation for a meeting about a motor vehicle accident the
previous day when the postmaster directed her to return to work, which she believed constituted
harassment. Dr. Keyes performed a mental status examination and diagnosed major depressive
disorder, recurrent episode, moderate; panic disorder without agoraphobia and occupational
problem. He advised that appellant had long-term problems with depression and anxiety that
were likely related to personality factors and affected her relationships in and out of work, which
predated her stress claim.
In a May 8, 2013 decision, OWCP denied the claim, finding that appellant had not
established a compensable factor of employment.
Appellant timely requested a hearing, and submitted a statement in which she maintained
that Mr. Carter violated her Weingarten rights on March 5, 2013. She had been instructed by
Rod Artajo, the station manager, to clock in, find Ms. Lower, and report for an investigative
interview regarding the motor vehicle accident that occurred the previous day. Appellant asked
Mr. Artajo if she could meet with Ms. Lower prior to the investigative meeting and he agreed but

2

that Ms. Lower needed to get something from her car. As appellant waited, Mr. Carter saw her.
She alleged he rudely questioned her and yelled at her and prevented her from meeting with
Ms. Lower when he ordered her to work. Appellant had a panic attack while Mr. Carter
allegedly yelled at her and Ms. Lower told her to go to work. She filed an Equal Employment
Opportunity Commission (EEO) complaint against Mr. Carter and alleged that her anxiety was
due to years of harassment and being treated without respect by management which began in
January 2001 while working under restrictions due to a major automobile accident that was not
employment related.
At the hearing, held on December 2, 2013, appellant testified that she had been harassed
for years at the employing establishment and that she was not under active psychiatric care. On
March 4, 2013 following the motor vehicle accident, she was told to come in the next day for an
investigative interview, and Mr. Artajo had given her permission to talk with her union steward,
Ms. Lower, prior to the investigative meeting. When Ms. Lower went to retrieve something
from her car, Mr. Carter saw appellant waiting and she stated that he yelled at her to begin work.
When Ms. Lower returned she did not help appellant. Counsel argued that appellant had
established a compensable factor of employment.
In a December 5, 2013 report, Dr. Nhumey Tropp, an osteopath, advised that appellant
reported being stressed at work that day due to interaction with a supervisor. He diagnosed
anxiety state, unspecified. On December 6, 2013 Dr. Pamela Girres, a Board-certified internist,
reported that appellant had an encounter with a supervisor the previous day. Appellant’s
examination was normal and she was advised to resume work on December 7, 2013.
By decision dated January 27, 2014, an OWCP hearing representative affirmed the
May 8, 2013 decision. He found that appellant did not establish an employment-related
emotional condition due to the events of March 5, 2013. The hearing representative determined
that she did not substantiate her allegations of error or abuse by management that day.
On March 19, 2014 appellant, through her attorney, requested reconsideration. She
submitted a March 4, 2013 statement in which she described the motor vehicle accident. On
April 22, 2013 appellant again described the events of March 5, 2013. She also addressed
subsequent events, including a March 9, 2013 incident and a 14-day suspension. Two unsigned
copies of an investigative interview conducted on March 5, 2013, completed by different
individuals, were submitted. They reflect that appellant was represented by Ms. Lower, who was
present as a union steward. Documentation regarding an improper vehicle curbing incident that
occurred on March 9, 2013 and resulted in a 14-day suspension for which appellant filed a
grievance was also submitted. A dispute resolution team decision dated July 10, 2013 removed
the 14-day suspension and expunged it from her records. In a March 8, 2013 report, Dr. Girres
stated that appellant had been treated prior to the March 5, 2013 incident and that the details and
diagnosis were confidential. She advised that appellant could return to work on March 9, 2013.2

2

Dr. Girres also provided a February 15, 2013 report in which she indicated that appellant had a tender right first
dorsal interspace.

3

In a nonmerit decision dated May 22, 2014, OWCP found that the evidence submitted on
reconsideration was not relevant to the incident of March 5, 2013 and denied appellant’s request
for merit review.
LEGAL PRECEDENT -- ISSUE 1
To establish his or her claim that he or she sustained a stress-related condition in the
performance of duty, a claimant must submit the following: (1) medical evidence establishing
that he or she has an emotional or stress-related disorder; (2) factual evidence identifying
employment factors or incidents alleged to have caused or contributed to his or her condition;
and (3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to his or her stress-related condition.3 If a claimant does
implicate a factor of employment, OWCP should then determine whether the evidence of record
substantiates that factor.4 When the matter asserted is a compensable factor of employment and
the evidence of record establishes the truth of the matter asserted, OWCP must base its decision
on an analysis of the medical evidence.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board
explained that there are distinctions as to the employment situations giving rise to a compensable
emotional condition under FECA. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within coverage under FECA.7
When an employee experiences emotional stress in carrying out his or her employment duties
and the medical evidence establishes that the disability resulted from an emotional reaction to
such situation, the disability is generally regarded as due to an injury arising out of and in the
course of employment. This is true when the employee’s disability results from his or her
emotional reaction to a special assignment or other requirement imposed by the employing
establishment or by the nature of the work.8 Allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim.9 Where the claimant alleges
compensable factors of employment, he or she must substantiate such allegations with probative
and reliable evidence.10 An employee’s perceptions alone are insufficient to establish an
employment-related emotional condition.11
3

Leslie C. Moore, 52 ECAB 132 (2000).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Id.

6

28 ECAB 125 (1976).

7

See Robert W. Johns, 51 ECAB 137 (1999).

8

Lillian Cutler, supra note 6.

9

J.F., 59 ECAB 331 (2008).

10

M.D., 59 ECAB 211 (2007).

11

Roger Williams, 52 ECAB 468 (2001).

4

Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.12 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.13
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.14
With regard to emotional claims arising under FECA, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the EEO Commission, which is charged with statutory authority to investigate and evaluate
such matters in the workplace. Rather, in evaluating claims for workers’ compensation under
FECA, the term “harassment” is synonymous, as generally defined, with a persistent disturbance,
torment or persecution, i.e., mistreatment by co-employees or workers. Mere perceptions and
feelings of harassment will not support an award of compensation.15
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty causally related to factors of her
federal employment that occurred on March 5, 2013.
Appellant did not attribute her emotional condition to the performance of her regular
work duties or to any special work requirement arising from her employment duties under
Cutler.16 Rather, her claim pertains to events that occurred on March 5, 2013. Appellant alleged
that Mr. Carter, the postmaster, yelled at her and instructed her to begin working while she was
waiting for a union steward prior to attending a scheduled investigative interview regarding a

12

Charles D. Edwards, 55 ECAB 258 (2004).

13

Kim Nguyen, 53 ECAB 127 (2001).

14

James E. Norris, 52 ECAB 93 (2000).

15

Beverly R. Jones, 55 ECAB 411 (2004).

16

See supra note 14.

5

motor vehicle accident that occurred the previous day.
Weingarten rights and was disrespectful.17

She alleged that he violated her

The Board has held that, while verbal abuse may constitute a compensable factor of
employment, not every statement in the workplace will be covered by FECA.18 Appellant
submitted insufficient evidence to substantiate her allegations of abuse by the postmaster. There
is no statement from any witness that supports Mr. Carter yelled at her or treated her in a
disrespectful manner on March 5, 2013. As such, appellant has not established that she was
subjective to verbal abuse on March 5, 2013. She also contended that her Weingarten rights
were violated. The Weingarten decision gave employees the right to representation during an
investigative interview when the employee has the reasonable belief that the interview may lead
to discipline.19 The evidence of record supports that Ms. Lower, appellant’s union steward, was
present for the investigative interview held on March 5, 2013. There is insufficient evidence of
any administrative error in this regard.20
With regard to Mr. Carter directing appellant to work while she waited for the
investigative interview to begin, the assignment of work is an administrative function of the
employer. The manner in which a supervisor exercises his or her discretion generally falls
outside the ambit of FECA.21 Where the evidence demonstrates that a manager either erred or
acted abusively in discharging his or her administrative or personnel responsibilities, such action
will be considered a compensable employment factor.22 In this case, there is no evidence to
establish error or abuse by Mr. Carter. The record does not contain independent, corroborative
evidence to support appellant’s allegations regarding the events of March 5, 2013.
Appellant alleged that Mr. Carter harassed her that day; but mere perceptions of
harassment or discrimination are not compensable under FECA.23 Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such harassment or discrimination
occurred. A claimant must establish a factual basis for his or her allegations with probative and

17

Mr. Carter also noted a meeting that was held about three weeks before March 5, 2013, involving him,
appellant, and Ms. Dalan in which appellant’s return to work from a previous injury was discussed. Mr. Carter
noted that appellant did not agree with the proposed job and voices were raised. Appellant did not allege that this
caused her emotional condition on her March 5, 2013 traumatic injury claim. In any event, the Board has held that a
raised voice in the course of a conversation does not, in and of itself, warrant a finding of verbal abuse. C.T., Docket
No. 08-2160 (issued May 7, 2009).
18

David C. Lindsey, Jr., 56 ECAB 263 (2005).

19

N.L.R.B., v. J. Weingarten, 410 U.S. 251 (1975).

20

See. R.G., Docket No. 12-1236 (issued November 15, 2012).

21

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

22

Kim Nguyen, 53 ECAB 127 (2001).

23

Supra note 14.

6

reliable evidence.24 As noted, appellant submitted no corroborative evidence in this case.
Therefore, she did not establish a compensable factor of employment.25
Appellant has not met her burden of proof to establish that she sustained an emotional
condition in the performance of duty on March 5, 2013.26
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.27 Section 10.608(a) of the Code of Federal Regulations provide that a
timely request for reconsideration may be granted if OWCP determines that the employee has
presented evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).28 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.29 Section 10.608(b) provides that when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.30
ANALYSIS -- ISSUE 2
With her March 19, 2014 reconsideration request, appellant did not allege or contend that
OWCP erroneously applied or interpreted a specific point of law, or advance a relevant legal
argument not previously considered by OWCP. Consequently, she was not entitled to a review
of the merits of her claim based on the first and second above-noted requirements under section
10.606(b)(2).31
With respect to the third requirement under section 10.606(b)(2), appellant submitted two
unsigned copies of an investigative interview conducted on March 5, 2013, completed by
different individuals. This material reflects that appellant was represented by Ms. Lower as a
24

Id.

25

See Robert Breeden, 57 ECAB 622 (2006).

26

As appellant did not establish a compensable employment factor, the Board need not consider the medical
evidence of record. See Katherine A. Berg, 54 ECAB 262 (2002).
27

5 U.S.C. § 8128(a).

28

20 C.F.R. § 10.608(a).

29

Id. at § 10.606(b)(3).

30

Id. at § 10.608(b).

31

Id. at § 10.606(b)(2).

7

union steward. The statements are not relevant to the issue of whether appellant established a
compensable employment factor. Similarly, additional evidence submitted in regard to the
events that occurred after March 5, 2013 is not relevant to the merit issue in this case.
The evidence submitted by appellant on reconsideration is not relevant to whether she
established a compensable employment factor on March 5, 2013.
Appellant did not establish that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or constitute relevant and pertinent new
evidence not previously considered by OWCP. OWCP properly denied her reconsideration
request.
CONCLUSION
The Board finds that appellant did not establish that she sustained an emotional condition
in the performance of duty on March 5, 2013. The Board further finds that OWCP properly
refused to reopen appellant’s case for further consideration of the merits of her claim pursuant to
5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 22 and January 27, 2014 are affirmed.
Issued: November 20, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

